10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

IR

Case 4:18-cv-07503-HSG Document 47-2 Filed 11/15/19 Page 1 of 36

E. Jeffrey Banchero (SBN 93077)
ejb@bancherolaw.com
BANCHERO LAW FIRM LLP
601 California Street, 13th Floor
San Francisco, California 94111
Telephone: (415) 398-7000
Facsimile: (415) 484-7029

Attorneys for Plaintiff
ANTHONY C. LUSTIG

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

CASE NO. 18-CV-07503-HSG
ANTHONY C. LUSTIG,
DECLARATION OF ANTHONY C.
Plaintiff, LUSTIG IN SUPPORT OF MOTION
FOR ENTRY OF DEFAULT

Vv. JUDGMENT

AZGEN SCIENTIFIC HOLDINGS PLC, Hearing Date: January 9, 2020

Time: 2:00 P.M.

Defendant. Courtroom: 2

Before: Hon. Haywood S. Gilliam, Jr.

 

 

 

 

I, Anthony C. Lustig, declare:

1, I am the plaintiff in this action. I have first-hand knowledge of the facts in this
declaration. If called as a witness, I could and would testify competently to these facts.

2. The First Amended Complaint (“complaint”) is Exhibit A to this declaration. I read
the complaint before it was filed, and I re-read it prior to signing this declaration. The facts in the

complaint are true. I refer to the defendant, AzGen Scientific Holdings PLC, as “AzGen.”

DECLARATION OF ANTHONY-C. LUSTIG 18-CV-07503-HSG

 
10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

DR

 

 

Case 4:18-cv-07503-HSG Document 47-2 Filed 11/15/19 Page 2 of 36

AzGen Hires Me to Work from California

3. Prior to AzGen, I served as Director of Mergers and Acquisitions at Lockheed
Martin, and Director of Transactions Services/Contract Compliance with KPMG. I reside in San
Jose, California. I lived in San Jose prior to working for AzGen, and I lived there throughout my
employment with AzGen.

4. Lauren Thomas is a business recruiter. In the spring of 2017, she sent me an e-mail
message. Thomas wrote that her client, a venture capital firm, was seeking a Finance Executive to
join their team. At the time, I was living and working in San Jose. She put me in touch with Linda
Carter, who worked for AzGen and reported to Paul Gray. Gray, a U.S. citizen, founded AzGen
and is, and was at that time, its Chairman and CEO. Carter interviewed me by telephone for the
position. After the interview, Linda and Lauren set up an interview with Gray, who called me.
Gray told me AzGen was looking to hire a finance professional with experience in mergers and
acquisitions. Gray told me I would be an ideal fit, we think alike, and I could help AzGen from
Silicon Valley. I was in San Jose during these telephone calls with Thomas, Carter, and Gray.

5. In June, 2017, Gray and I exchanged text messages. I downloaded the texts from
my phone to my computer, and printed them. They are attached as Exhibit B.

On June 8, 2017, 4:20 A.M., Gray wrote:

“My employment attorney is weighing in on the letter so please hang with me.”

On June 12, 2017, 7:51 A.M., Gray wrote:

“Will you be living in California or moving to another state? The justification of contract
should be where you live.”

On June 12, 2017, 8:28 A.M., Gray wrote:

“Sorry I mean jurisdiction.”

I responded that jurisdiction for the agreement should be in California.

On June 12, 2017, 8:33 A.M., Gray wrote:

“Super. Will get you cover letter with terms. We will have to work on contract together
with California attorney for your protections. Our firm here is coordinating.”

-2-
DECLARATION OF ANTHONY C. LUSTIG 18-CV-07503-HSG

 
ae

OO NN DH AN

So

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

aR

 

 

Case 4:18-cv-07503-HSG Document 47-2 Filed 11/15/19 Page 3 of 36

My Employment Agreement

6. On about August 1, 2017, I signed a Letter of Offer AzGen. A true copy of the
Letter of Offer is attached hereto as Exhibit C. The Letter of Offer is addressed to my residence in
San Jose. Gray also signed the Letter of Offer.

7. The “Revised Contract,” Exhibit D to this declaration, is a true copy of the
employment agreement I signed with AzGen. I signed the agreement on about January 27, 2018.
The agreement is addressed to my residence in San Jose, California. Gray also signed the
agreement. It states, “You [Lustig] will be based in the San Francisco/California area.” I was not
represented by legal counsel before or during the negotiations that led to my signing the Letter of
Offer or the Revised Contract.

8. For the period from August, 2017, to March, 2018, AzGen paid my salary by wire
transfer. AzGen sent the payments by wire to my Merrill Lynch account in Menlo Park, California.

9. I worked for AzGen full-time during the period from August, 2017, to June 12,
2018—the day I received notice from AzGen’s lawyers that the company had decided to terminate
my employment. During my employment with AzGen, I worked mainly from home in San Jose,
making telephone calls and sending and receiving e-mail and text messages to AzGen officers and
other AzGen representatives, and arranging and attending meetings in the San Francisco Bay Area.
In the first six months of my employment with AzGen (August to December, 2017), I spent
approximately 70% of my time working in California. During the period from January to July,
2018, I spent approximately 80% of my time working in California.

AzGen’s Investments in Two California Companies

10. During my time with AzGen, the company made substantial investments in two
California-based companies. My understanding is that the CEO of each of these corporations is
submitting a confidential declaration describing the investments. I was involved in the negotiations
that led to both investments. Luis Siemens is an officer and director of AzGen. Siemens flew to
California on AzGen’s behalf to work with me and negotiate the terms of one of the investments.

On October 20, 2017, Siemens and I met one CEO at the Four Seasons Hotel in Palo Alto,

DECLARATION OF ANTHONY C. LUSTIG 18-CV-07503-HSG

 
& Ww

sa HD WN

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
2R

 

 

Case 4:18-cv-07503-HSG Document 47-2 Filed 11/15/19 Page 4 of 36

California. Siemens subsequently came to California on AzGen’s behalf on at least one other
occasion. AzGen maintained these investments while I was employed through and including July,
2018.

11. I met with Gray in California on AzGen business on several occasions. Gray made
several trips to California in connection with AzGen’s investments in the two California
corporations.

Annual Bonus—Milestones Achieved

12. My employment agreement, Exhibit B, provides for an “annual minimum potential
bonus of US $100,000 based on completion of defined milestones.” I met with Gray regularly, at
least once per month. He outlined, and I agreed to, the following milestones for my first year with
AzGen (2017-18): (a) Identify investment opportunities in Silicon Valley; (b) Identify additional
investment opportunities elsewhere in North America and Europe; (c) Develop criteria and a
structured model for AzGen’s investments; and (d) Develop a strategic plan for a global ICO
(Initial Coin Offering) Fund. I accomplished each of these milestones. For example, through my
efforts in Silicon Valley, AzGen invested in two California corporations. I reviewed more than 35
potential investment opportunities for AzGen, and established a pipeline of more than 20 high-
potential deals, which were presented to AzGen’s board of directors. I led discussions with a major
European investment banking firm, which prepared detailed financial analyses of AzGen’s
business. I introduced AzGen to global multi-national investment banks, asset management funds,
European blockchain banks, and potential investor funds from the United States, Switzerland, and
greater Europe.

AzGen Stops Paying Me and Refuses to Reimburse Approved Travel Expenses

13. | AzGen paid my salary from August 1, 2017, to March 31, 2018. I did not receive
salary after that date.

14. On May 31, 2018, I sent Paul Gray an e-mail message, requesting that AzGen pay
my salary for April and May, 2018. The message is attached hereto as Exhibit E. I included an

expense reconciliation. “Please note,” I wrote, “my current expenses due is $8,638.72.” This

DECLARATION OF ANTHONY C. LUSTIG 18-CV-07503-HSG

 
-

“SD WN

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

2R

 

 

Case 4:18-cv-07503-HSG Document 47-2 Filed 11/15/19 Page 5 of 36

amount represents personal funds that I spent on AzGen’s business—mostly travel expenses—all
of which were pre-approved by AzGen.

Value of My Shares of Stock in AzGen

15. In January, 2018, AzGen deducted $1,200 from my monthly salary payment. Gray
told me that AzGen had deducted this amount as “payment for my shares of stock in AzGen.” He
told me the stock transaction—the issuance of 4,000,000 shares of stock in AzGen to my account—
was recorded in the minutes of AzGen’s board meetings.

16. After I was hired, Gray told me he had been working for ten years to lay the
groundwork for AzGen—developing relationships with businesses and investors in different parts
of the world that AzGen could exploit.

17, In 2017, Gray and other AzGen associates wrote “We Know the Way,” an illustrated
video summarizing AzGen’s finances and business model. The material states that AzGen has
“spheres of influence across the globe”——‘Dublin, Silicon Valley, Boston, Washington D.C.,
Malaysia, Montreal, and North Carolina, Madrid, Frankfurt, and London.” “This has allowed
[AzGen] to create a thriving ecosystem of patents, technologies, and companies that encourage
innovation,” including companies in life sciences (“a $1 billion portfolio”), advanced technologies,
and material sciences. It reports AzGen has already “created $150 million in valuation increase”
for its investors, ‘““over a 500% return”—i.e., AzGen’s market value had increased by this amount
since its founding. It states, “[w]e are looking at $15 billion in potential gains.” A transcript of
relevant portions of the video is attached to the declaration filed by my attorney, E. Jeffrey
Banchero.

18, AzGen also produced “AzGen Energy-Hydrogen” and “AzGen Energy Statistics,”
which describe AzGen’s work with a Canadian-based hydrogen-conversion company. “AzGen
Energy Statistics” states, “Our [AzGen’s] revolutionary nano-electrolysis process uses 50 times
less electricity than any other hydrogen manufacturing system currently in global use.” “As [the
world] switch[es] to more sustainable sources of energy, AzGen Hydrogen is already positioned to
disrupt the billion-dollar marketplace with this ground-breaking technology.” “With a 6.07%

-5-
DECLARATION OF ANTHONY C. LUSTIG 18-CV-07503-HSG

 
aa

oO ODO CO SS DH WN

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

2R

 

 

Case 4:18-cv-07503-HSG Document 47-2 Filed 11/15/19 Page 6 of 36

compound annual growth rate, our innovative process is set to revolutionize the world’s energy
sector.” A transcript of relevant portions of the video is attached to the declaration filed by my
attorney, E. Jeffrey Banchero.

19. | AzGen was backed by an investor associated with an international investment firm.
On several occasions early in my tenure with AzGen and thereafter, Gray confirmed that AzGen
had $150 million in assets to make investments. As one example, on September 28, 2017, Gray
confirmed by text message, Exhibit F hereto, that AzGen had $30 million “in the bank” and could
have $150 million “if we draw down.” In May, 2018, Gray told me that the investor was arranging
$10 billion for AzGen to invest.

20. Gray told me that AzGen would have $400 million in annual revenues by year-end
2018.

21. At no time was I in a position financially to file suit against AzGen in Ireland, or

defend myself in any lawsuit AzGen might have filed in Ireland.

] declare under penalty of perjury that the foregoing is true sOrrect,

  

g

Executed on November {5 2019,

DECLARATION OF ANTHONY C. LUSTIG 18-CV-07503-HSG

 
Case 4:18-cv-07503-HSG Document 47-2 Filed 11/15/19 Page 7 of 36

EXHIBIT A
SoS FS aA DH UN BR BD Pe mm

Bm mkt
2 71 nM SF & NM = Ss Cwm HW HA KH RB A HR 2 ES

Case 4:18-cv-07503-HSG Document 47-2 Filed 11/15/19 Page 8 of 36
Case 4:18-cv-07503-HSG Document 11 Filed 01/09/19 Page 1 of 7

E. Jeffrey Banchero (SBN 93077)
ejb@bancherolaw.com
BANCHERO LAW FIRM LLP
601 California Street, 13th Floor
San Francisco, California 94111
Telephone: (415) 398-7000
Facsimile: (415) 484-7029

Attorneys for Plaintiff
ANTHONY C. LUSTIG

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

OAKLAND DIVISION

CASE NO. 18-cv-07503-HSG
ANTHONY C. LUSTIG,
FIRST AMENDED COMPLAINT
Plaintiff,
Breach of Contract, Nonpayment of
V. Wages and Other Compensation, and
Waiting Time Penalties

AZGEN SCIENTIFIC HOLDINGS PLC,
DEMAND FOR JURY TRIAL
Defendant. .

 

 

 

 

Plaintiff, Anthony C. Lustig (“Lustig”), alleges:
NATURE OF THE ACTION

1. This is an action to recover due and unpaid wages, or salary in the amount of
$70,563 and the value of shares of stock that the defendant, AzGen Scientific Holdings Plc
(“AzGen” or the “company”), issued to Lustig as part of his compensation. Lustig earned the
salary and the stock while serving as AzGen’s Chief Investment Officer. Lustig is also suing to
recover a $100,000 bonus and out-of-pocket, pre-approved travel expenses in an amount that
exceeds $7,000, which AzGen also refuses to pay. Lustig asserts causes of action for breach of
contract, nonpayment of wages and other compensation, and waiting time penalties under

California Labor Code §203(a).

-]-
FIRST AMENDED COMPLAINT — 18-CV-07503-HSG

 
SoS FCF SY DH OH eR }R BR me

RMN YN week pakke
ao 4a A KM FF HD) NY BS FS Oo Be ND DOD mH RR wD YB Se BB

 

 

Case 4:18-cv-07503-HSG Document 47-2 Filed 11/15/19 Page 9 of 36
Case 4:18-cv-07503-HSG Documenti1 Filed 01/09/19 Page 2 of 7

PARTIES
2. Plaintiff Lustig is an individual who resides in San Jose, California.
3, Defendant AzGen is a corporation organized under the laws of Ireland, with its
principal place of business in Dublin, Ireland.
JURISDICTION
4, The Court has jurisdiction over this action pursuant to 28 U.S.C. §1332, because the

matter in controversy exceeds $75,000 exclusive of interest and costs, and plaintiff is a citizen of
the State of California, and defendant is a citizen of a foreign state.
VENUE
5. Venue lies within this district pursuant to 28 U.S.C. §1391(b)(2) and (3), because a
substantial part of the events or omissions giving rise to the claims occurred in this district and,
alternatively, because defendant is subject to the Court’s personal jurisdiction with respect to this

action.

INTRADISTRICT ASSIGNMENT

 

6. On December 26, 2018, this Court issued an order assigning the case to the
Honorable Haywood S. Gilliam, Jr., in the Oakland division.
FACTUAL ALLEGATIONS
7. AzGen is an investment company. The company seeks to identify and invest in so-

called disruptive technologies in life sciences, material sciences, and other emerging technologies,
such as crypto-currencies, virtual reality, data security, and artificial intelligence. AzGen has
spheres of influence in North America, Europe, and Asia, and is building a network of global banks
and sovereign wealth funds. In its first two years of business, AzGen created over $150 million in
valuation increase, representing a 500% rate of return to AzGen’s shareholders.

8, AzGen hired Lustig in August, 2017 to serve as its Chief Investment Officer. The
position was based in the San Francisco, California area. AzGen’s offer letter stated that Lustig’s
annual salary would be $250,000.

9. In December, 2017, AzGen and Lustig entered into a written employment

agreement, which provides that he would continue to serve as the company’s Chief Investment

-2-
FIRST AMENDED COMPLAINT -— 18-CV-07503-HSG

 
nn & WwW hw

oOo CO YW DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:18-cv-07503-HSG Document 47-2 Filed 11/15/19 Page 10 of 36
Case 4:18-cv-07503-HSG Document 11 Filed 01/09/19 Page 3 of 7

Officer and continue to report to the CEO. The employment agreement is attached as Exhibit A,
and incorporated by this reference as if set forth in full herein. The agreement provides for a salary
of $1,000 a day, which AzGen agreed to pay on a monthly basis. It provides that AzGen will
promptly reimburse Lustig for approved travel expenses. It provides that Lustig is entitled to earn
an annual minimum potential bonus of $100,000 based on completion of defined milestones.

10. The employment agreement (Exhibit A) also provides that the Board of Directors
approved an allotment for Lustig of “4,000,000 ordinary shares . . . in the capital of [AzGen] for a
relatively nominal consideration of €4,000,” and that this amount of shares would be transferred to
him “in a single tranche”—i.e., without a requirement that the shares vest over time. The allotment
of these shares is memorialized in the company’s board minutes. Lustig paid a subscription price
for the shares.

11. | The employment agreement provides, further, that if Lustig’s relationship with
AzGen or its affiliates ends, he is required to sell the 4,000,000 shares back to the company.
According to the agreement, if Lustig leaves the company of his own volition or AzGen terminates
his employment agreement other than for “Improper Behavior,” the company is obligated to pay
Lustig market value for a percentage of the shares, calculated as follows: the number of months
Lustig was employed by AzGen divided by 36 months, multiplied by 4,000,000 shares. The
contract defines this amount of shares as “Value Shares.” The balance of the shares—i.e, shares
other than Value Shares— are to be retransferred from Lustig to AzGen not at market value, but at
the subscription price.

12. AzGen employed Lustig during the period from August 1, 2017, to July 12, 2018.
Under the terms of the employment agreement, AzGen is obligated to pay Lustig the market value
for 1,333,333.33 shares (12 months / 36 months times 4,000,000 shares). AzGen is obligated to
pay Lustig the subscription price for the balance of the 4,000,000 shares—i.e., for 2,666,666.67
shares.

13. AzGen paid Lustig a monthly salary that amounted to $250,000 annually—$20,833
amonth. Beginning in April, 2018, however, AzGen stopped paying Lustig. At this time, AzGen

also refused to reimburse Lustig for approved travel expenses.

-3-
FIRST AMENDED COMPLAINT - 18-CV-07503-HSG

 
So SF SS DH TH BR Ww] NO mm

NR NS BN NN ON whim mmm
aoa -4-~ Hn MW FF BW MY &§ CS CDOS eEe DA DH HM BB WD NB =@ FS

 

 

Case 4:18-cv-07503-HSG Document 47-2 Filed 11/15/19 Page 11 of 36
Case 4:18-cv-07503-HSG Document 11 Filed 01/09/19 Page 4 of 7

14. During April —- May, 2018, Lustig sent e-mail messages to AzGen’s CEO, Paul
Gray, demanding payment for his salary and reimbursement for the travel expenses. Despite these
demands, AzGen did not pay Lustig the salary he was owed or reimburse him for approved travel
expenses. Neither Gray nor any other AzGen officer explained why AzGen was refusing to make
these payments.

15, On June 12, 2018, AzGen’s attorneys sent Lustig a letter terminating his
employment agreement, effective July 12, 2018.

16. The lawyer’s letter states, “As you have acted in bad faith and/or failed to disclose a
conflict of interest in your dealings with CEEK VR,” AzGen “regards this as an Improper Behavior
Termination for the purposes of Clause 4 of the contract,” which relates to the retransfer of
Lustig’s shares of stock. According to the letter, Lustig was now obligated to retransfer to
AzGen’s control all of the 4,000,000 shares that he had earned, not for market value, but for the
subscription price. The letter concludes that AzGen would make no further payments to Lustig.

17, At no time prior to June 12, 2018, when Lustig received the lawyer’s letter
terminating his employment, did AzGen inform him that the company considered any of his
actions to have been improper or in bad faith. Nor did AzGen inform Lustig prior to June 12,
2018, that the company believed Lustig had failed to disclose a conflict of interest with respect to
CEEK VR.

18. There is no truth to the allegation that Lustig acted in bad faith or failed to disclose a
conflict of interest in his dealings with CEEK VR. CEEK VR is a company AzGen invested in.
AzGen entered into an agreement with CEEK VR, in which the two companies agreed to create an
LLC to provide referral and consulting services for the financing, marketing, and sale of CEEK.
products. Under the LLC’s operating agreement, Lustig and AzGen’s CEO, Paul Gray, were
appointed as two members of a three-person board of directors to manage the LLC. To the extent
Lustig worked with CEEK VR, he did so at Paul Gray’s direction, and with his knowledge. The

grounds for termination set forth in the AzGen’s lawyer’s letter are wholly pretextual.

-4.
FIRST AMENDED COMPLAINT — 18-CV-07503-HSG

 
eo SS SI DH HD B&B BR KR mm

ny NR NO NN NY RQ mow mh mk mk mk mk mk foe
a A A vu &F &») NY S=& FS 5S BH HD HH BR BB YB = CS

 

 

Case 4:18-cv-07503-HSG Document 47-2 Filed 11/15/19 Page 12 of 36
Case 4:18-cv-07503-HSG Document 11 Filed 01/09/19 Page 5 of 7

FIRST CAUSE OF ACTION
(Breach of Contract)

19, Plaintiff repeats and realleges each of the allegations in paragraphs | through 18 as
if set forth at length herein.

20. Lustig performed each of the conditions set forth in the employment agreement
(Exhibit A) between him and AzGen, including (a) serving AzGen as its Chief Investment Officer;
(b) making a subscription payment for the 4,000,000 shares of stock; and (c) submitting itemized
services to AzGen’s CEO and Board with each monthly invoice.

21, AzGen breached the employment agreement by failing and refusing to pay Lustig’s
salary for April and May, 2018, in the amount of $41,666; by failing and refusing to pay Lustig’s
salary for the period from June 1| to July 12, 2018, in the amount of $28,897; by failing and
refusing to reimburse Lustig for his approved travel expenses, in an amount in excess of $7,000; by
failing and refusing to pay Lustig a bonus of at least $100,000, or a bonus of any kind; by failing
and refusing to pay Lustig the market value for his Value Shares ({§ 1, 2, & 5 of Exhibit A); and by
failing and refusing to pay Lustig the subscription price for the balance of his 4,000,000 shares.

22. AzGen’s breach of the employment agreement has caused Lustig to suffer damages.
These damages include (a) due, and unpaid wages, or salary of $70,563; (b) an amount in excess of
$7,000 in approved travel expenses; (c) a bonus in the amount of $100,000; (d) the market value of
Lustig’s Value Shares, in an amount to be proven at trial; (e) reimbursement of the subscription
price for the balance of Lustig’s shares; and (f) pre-judgment interest on these amounts.

23. Pursuant to Calif. Labor Code §218.5, Lustig requests that the Court award him
reasonable attorneys’ fees and costs incurred in bringing this cause of action for breach of a

contractual obligation to pay wages.

SECOND CAUSE OF ACTION

(Nonpayment of Wages and Other Compensation;
Violation of California Labor Code §201(a))

24. Plaintiff repeats and realleges each of the allegations in paragraphs | through 18 as

if set forth at length herein.

-5-
FIRST AMENDED COMPLAINT -— 18-CV-07503-HSG

 
So C6 SF DH WwW B&B WB Nm

Ln EE, uc en NE SE > Ne
oo A Dn UL F&F &B NY = CS CSC Mw HD NH BRB DB YO & OG

 

 

Case 4:18-cv-07503-HSG Document 47-2 Filed 11/15/19 Page 13 of 36
Case 4:18-cv-07503-HSG Document 11 Filed 01/09/19 Page 6 of 7

25. Under Calif. Labor Code §201(a), when an employer discharges an employee,
wages and other compensation earned and unpaid at the time of discharge are due and payable
immediately.

26. As of June 12, 2018, the date that AzGen provided Lustig with 30-days’ notice that
his employment would terminate, AzGen owed Lustig wages, or salary for two months’ and twelve
days’ work—-$49,730. On July 12, 2018, following the expiration of the thirty-days’ notice period,
an additional 30 days’ salary had accrued—i.e., $20,833. AzGen has also refused and failed to pay
Lustig a salary for this 30-day period.

27. In addition, upon discharge, AzGen owed Lustig a bonus in the amount of at least
$100,000, and an amount equal to the market value of Lustig’s Value Shares and the subscription
price for the balance of his 4,000,000 shares.

28. There is now due and owing to Lustig the sum of $70,563 in due and unpaid salary;

a bonus of at least $100,000; an amount equal to the market value of his Value Shares and the

subscription price for the balance of his 4,000,000 shares; and pre-judgment interest on these
amounts.
29. Pursuant to Calif. Labor Code §218.5, Lustig requests that the Court award Lustig

reasonable attorneys’ fees and costs incurred in bringing this cause of action for non-payment of
wages and other compensation.
THIRD CAUSE OF ACTION
(Waiting Time Penalties Under California Labor Code §203(a))

30. Plaintiff repeats and realleges each of the allegations in paragraphs | through 18 as
if set forth at length herein.

31. | Under Calif. Labor Code §203(a), if an employer willfully fails to pay wages to an
employee who is discharged, the wages of the employee continue as a penalty from the date the
wages are due at the same rate until paid, for a period not to exceed 30 days.

32. — Lustig’s last day of employment with AzGen was July 12, 2018. AzGen did not pay

Lustig’s unpaid wages on that date, or on any subsequent date. These unpaid wages are still owing.

-6-
FIRST AMENDED COMPLAINT - 18-CV-07503-HSG

 
eS C2 SY DH WT BR BD NHN om

NB NM NN NN Neri
oo ost A ww Ss &Y NY K§ FS SC MDA DH HN BB BD NHR = BS

 

 

Case 4:18-cv-07503-HSG Document 47-2 Filed 11/15/19 Page 14 of 36
Case 4:18-cv-07503-HSG Document 11 Filed 01/09/19 Page 7 of 7

Because AzGen’s failure to pay Lustig’s wages was willful, AzGen is liable for a penalty equal to
30 days’ wages—i.e., $20,833.
PRAYER FOR RELIEF
WHEREFORE, plaintiff, Anthony C. Lustig, prays for relief against defendant, AzGen
Scientific Holdings Plc, as follows:
a, For compensatory and general damages according to proof:

b. For a penalty under Calif. Labor Code §203(a), according to proof:

C, For reasonable attorneys’ fees and costs, pursuant to Calif. Labor Code §218.5;
d. For costs of suit herein; and
e. For such other and further relief as the Court may deem just and proper.

Respectfully Submitted,
BANCHERO LAW FIRM LLP
By: /s/

E. Jeffrey Banchero

Attorneys for Plaintiff
Anthony C. Lustig

JURY DEMAND

Plaintiff, Anthony C. Lustig, demands a jury trial on all issues triable by jury.

BANCHERO LAW FIRM LLP
By: /s/
E. Jeffrey Banchero

Attorneys for Plaintiff
Anthony C. Lustig

-7-
FIRST AMENDED COMPLAINT — 18-CV-07503-HSG

 
Case 4:18-cv-07503-HSG Document 47-2 Filed 11/15/19 Page 15 of 36
Case 4:18-cv-07503-HSG Document 11-1 Filed 01/09/19 Page 1 of 6

EXHIBIT A

EXHIBIT A
Case 4:18-cv-07503-HSG Document 47-2 Filed 11/15/19 Page 16 of 36
Case 4:18-cv-07503-HSG Document 11-1 Filed 01/09/19 Page 2 of 6

 

 

Mr Tony Lustig

1684 Hydrangea Lane
San Jose, California 95124
U.S.A.

Date: December 29", 2017
Re: Revised Contract
Dear Tony

| write on behalf of the Board further to our letter of 1 August setting out the terms and
conditions of your initial engagement which you duly accepted.
\

Shareholding Issues

By way of update, | am pleased to confirm that on 6 October, 2017 the Board approved a
number of share allotments and transfers to bring our issued share capital into line with
various understandings. Amongst the various resolutions passed was one approving the
allotment to you of 4,000,000 ordinary shares of €0.001 each in the capital of AzGen
Scientific Holdings PLC for a relatively nominal consideration of €4,000 of which an initial
subscription payment of €1,000 should be made now and with your authority, we will deduct
that from the next payment owing to you.

You will note that the number of shares exceeds the 2,500,000 referred to in the 1 August
letter and this is to ensure that notwithstanding other share allotments, you will still have
10% of the issued share capital (subject to any future share allotments which may have the
effect of diluting all shareholders pro rata).

Furthermore, rather than allot the shares in tranches that will vest ownership in you over a
three year period, the entire allotment has been approved in a single tranche,

However, please note that the following terms and conditions attach to this share allotment:

1 Definition of “Value Shares”. If your relationship with the company or any of its
subsidiaries or affiliates (collectively, the “Group”) ends or you are no longer acting
in any capacity in relation to the Group’s affairs whether as a consultant,
employee, director or otherwise, the company will need to ensure that your shares
come back to the company’s control. Depending on when or in what circumstances
this may come to pass, different price considerations will apply. It is important to
secure your services for at least three years and to ensure that you are fully
incentivised during that time and beyond.

 

 

 

EXHIBIT A
Case 4:18-cv-07503-HSG Document 47-2 Filed 11/15/19 Page 17 of 36
Case 4:18-cv-07503-HSG Document 11-1 Filed 01/09/19 Page 3 of 6

The starting point for the first 36 months will be:
months worked/36 x no. of shares equals no. of “value shares”,

The impact of this formula is that if you leave without having completed 36 months’
service from August 1, 2017, you will only receive “Market Value” for that
proportion of your shares and just the subscription price for the remainder. Once
you have served more than 36 months, you will receive full market value subject
to the following factors that will also be taken into account:

2 Value Share “Market Value”. In circumstances where you are entitled to receive
full “Market Value” for any or all of your shares, this will be determined by a panel
of three independent experts; one appointed by the Board; one appointed by you:
and the third appointment by agreement of the other two experts. In case the
shares of the company were to trade in a Public Stock Exchange the average closing
price per share of the last 30 trading days, prior to the date of the transaction,
would be the reference price to determine the “Market Value”;

3 Death, Incapacity or Departure Own Volition. In the event of your death,
permanent incapacity or departure of your own volition, you (or your personal
representatives) shall also be obliged to retransfer, if and when requested by the
Board, to the company (or such person or persons as the Board may direct), all of
the “Value Shares” as you may at such time hold (as calculated in paragraph 1) for
a price equal to their then “Market Value” (as described in paragraph 2), while the
balance of the shares shall be retransferred at the subscription price;

4 Improper Behaviour Termination. In circumstances where your departure occurs at
any time in circumstances where the Group is lawfully entitled to terminate its
relationship with you by reason of any fraud, dishonesty, gross negligence, wilful
misconduct, bad faith or failure to disclose a conflict of interest or if you become
bankrupt, you shall be obliged, when requested by the Board, to retransfer to the
company (or such person or persons as the Board may direct), all of the shares as
you may at such time hold for a price equal to the subscription price;

5 Termination by the Board. In the event you leave the Group or are no longer acting
in any capacity in relation to the Group’s affairs whether as a consultant,
employee, director or otherwise, in circumstances where your departure being of
the Board’s volition (other for any of the reasons set out in paragraph 4 and 6) you
shall be obliged to retransfer, if and when requested by the Board, all or some of
the “Value Shares” as you may at such time hold (as calculated in paragraph 1) for
a price equal to their then “Market Value” (as described in paragraph 2) ), while
the balance of the shares shall be retransferred at the subscription price.

6 Change in Control. In the event that a majority of the shareholders wishes to accept
a bona fide third party offer for the sale of a controlling interest in the company
and other than in the context of an offering to list the company’s shares on Public
Stock Exchange, you shall, if required to do so by the Board or by the proposed
buyer, sell all of your shares to such buyer or such person or persons as the buyer
shall direct on the same terms and per share valuation for your “Value Shares” (as
calculated in paragraph 1) attached to the sale of the controlling interest, while
the balance of the shares shall be sold at the subscription price. The Board may

 
 

EXHIBIT A
Case 4:18-cv-07503-HSG Document 47-2 Filed 11/15/19 Page 18 of 36
Case 4:18-cv-07503-HSG Document 11-1 Filed 01/09/19 Page 4 of 6

approve, at its own discretion, that all of your shares shall be considered “Value
Shares” without regard to the time you owned them and/or approve a premium of
up to 100% for the price of your ‘Value Shares” in case of a change in control
situation;

7 Attorney-in-fact. To give full effect to each of the foregoing conditions, you hereby
appoint the company secretary for the time being as your attorney-in-fact to
execute and deliver the required share transfer form(s);

8 Sale of Own Shares. Unless the Board otherwise agrees, you may only offer your
shares (whether all or any of them) for sale after the initial three year period
referred to above. In the event of your wishing to do so then, you must first offer
them pro rata to the company; if the company does not wish to purchase them or
has insufficient distributable reserves to do so in compliance with Irish law, then
you may offer them to the existing shareholders of the company; if none of the
shareholders wish to purchase them or is willing to pay the price you are seeking,
then you may sell them to any person who is not at that time a shareholder provided
you first obtain the prior written consent of the Board, which consent may be
withheld if the Board, acting reasonably, is of the view that it would not be in the
best interests of the company to have any proposed purchaser as a shareholder. In
the case the company is trading in a Public Stock Exchange you are only entitled to
sell your shares to the public following all the applicable laws and rules and
guidelines of the Stock Exchange and the company;

9 Voting Rights. Herewith you acknowledge and agree that your voting rights at
shareholder meetings will be equivalent to the number of “Value Shares” versus
total shares that you own. The Board at its own discretion may grant you full voting
right to all your shares during the first three years.

10 shareholders’ Agreement. Please note that it may be necessary to adopt a
shareholders’ agreement in the context of any new investment coming into the
company or other significant developments as the business grows, in which case
the foregoing headlines terms will be incorporated in more detailed fashion.

 

EXHIBIT A
Case 4:18-cv-07503-HSG Document 47-2 Filed 11/15/19 Page 19 of 36
Case 4:18-cv-07503-HSG Document 11-1 Filed 01/09/19 Page 5 of 6

Consulting Terms

As regards your consulting terms, we wish to reconfirm and note the following:
Your role will continue to be Chief Investment Officer;
You will be based in the San Francisco/California area;
You will continue to report to the company CEO;

Your daily rate is US$1,000 per day worked (subject to submission of itemised
daily activity records with your monthly invoice);

The company will promptly reimburse for your approved travelling expenses
upon submission of a proper monthly report and receipts:

The four (4) million shares issued to you have a time dependent “Value Share”
component as described in this document in substitution of the monthly vesting
of shares first offered,

You are entitled to earn an annual minimum potential bonus of US$100,000
based on completion of defined milestones;

For the sake of clarity, the following additional terms shall apply:

Subject to your entitlement to receive any earned but unpaid sums owing to you and the
preservation of any other accrued rights or obligations of the parties, the company may
terminate your consulting engagement on giving you not less than one months’ notice and
likewise you may terminate on giving the company one months’ notice; and

Finally, we note that you have been paid to date as an independent contracting consultant
on foot of invoices submitted to the company. Once instructed to do so by the company,
please address all invoices together with itemised daily activities and expense claims to our
US subsidiary AzGen North America, Inc. unless or until such time as you may be required to
become an employee of that or any other Group company.

The remuneration for the employment position would be US$250,000 per annum and you

would also be entitled to a company executive benefit plan (as stated in the August 1 letter),
which includes a life insurance policy (determined by the board), once it becomes available.

This letter supersedes in all respects the letter of 1 August 2017.

 

EXHIBIT A
Case 4:18-cv-07503-HSG Document 47-2 Filed 11/15/19 Page 20 of 36
Case 4:18-cv-07503-HSG Document 11-1 Filed 01/09/19 Page 6 of 6

Please sign the attached copy of this letter and return it to the company to signify your
acceptance of the terms set out above,

Yours $} LL
a

For and on behalf of
AzGen Scientific Holdings PLC

Paul Gray

| agree to the terms a this letter °F Pursuant to the terms outlined above.

/ Toft

Tony Lustig Vi

> / 9 /
Date: / / J] 1g

 

EXHIBIT A
Case 4:18-cv-07503-HSG Document 47-2 Filed 11/15/19 Page 21 of 36

EXHIBIT B
Case 4:18-cv-07503-HSG Document 47-2 Filed 11/15/19 Page 22 of 36

6/8/17 4:20 AM (Viewed 6/8/17 6:55 AM)

Pau! Gray [AzGen Scientific Holdings PLC] (7038017 152)

My employment attorney is weighing in on the letter so please hang
with me.

Gi2417 7:50 AM (Viewed 642/47 7:51 AM)

Paui Gray [AzGen Scierittc Holdings PLC] (7038017152)

Wil you be living in California or moving to another state? The
justification of contract should be where you iive.

6217 6:28 AM

Pou! Gray [AzGen Suentiic Huatngs PLU fuser 19d)

Sarry | mean jurisdiction

 

Paul Gray [AzGen Scent

Super. Will get you cover letter with terms. We will have to work on
contract together with California attorney for your protections. Our
firm here is coordinating.
Case 4:18-cv-07503-HSG Document 47-2 Filed 11/15/19 Page 23 of 36

EXHIBIT C
ase 4:18-cv-07503-HSG Document 47-2 Filed 11/15/19 Page.24.0f.36

 
 

Mr. Tony Lustig
1684 Hydrangea Lane
San Jose, California USA 95124

August 1, 2017
Subject to Contract

Re: Letter of Offer
Dear Tony:

We are delighted to be in a position to offer you the role of Chief Investment Officer with
Azgen Scientific Holdings Public Limited Company (‘the Company’) reporting to the Chief
Executive Officer. This offer is based on an employment contract to be provided and the
role will be based in the San Francisco, California area. While an employment contract is
being prepared by the corporate attorney’s we would offer an independent consulting
contract as discussed with a daily rate of $1,000 per business day worked.

The remuneration for this employment position is $250,000 per annum. Other benefits will
be provided as will be outlined in your contract.

Your start date will be August 1, 2017. You will receive your contract of employment in due
course.

Please note that this offer is subject to the Company receiving your signed contract of
employment.

In the meantime, should you have any further questions, please do not hesitate to contact
me.

Yours sincerely,
Paul Gray, Chairman and CEO

ACKNOWLEDGEMENT
| agree to the terms set forth in this letter

 

 

Tony Lustig August 1, 2017.
Case 4:18-cv-07503-HSG Document 47-2 Filed 11/15/19 Page 25 of 36

EXHIBIT D
Case 4:18-cv-07503-HSG Document 47-2 Filed Gay OficBiazger.com

WW dZger.com

  

§ Gpeer Maunt St.
Dublin 2, DOO YFae
Ireland

 

Mr Tony Lustig

1684 Hydrangea Lane
San Jose, California 95124
U.S.A.

Date: December 29", 2017

Re: Revised Contract

Dear Tony

| write on behalf of the Board further to our letter of 1 August setting out the terms and
conditions of your initial engagement which you duly accepted.

Shareholding Issues

By way of update, | am pleased to confirm that on 6 October, 2017 the Board approved a
number of share allotments and transfers to bring our issued share capital into line with
various understandings. Amongst the various resolutions passed was one approving the
allotment to you of 4,000,000 ordinary shares of €0.001 each in the capital of AzGen
Scientific Holdings PLC for a relatively nominal consideration of €4,000 of which an initial
subscription payment of €1,000 should be made now and with your authority, we will deduct
that from the next payment owing to you.

You will note that the number of shares exceeds the 2,500,000 referred to in the 1 August
letter and this is to ensure that notwithstanding other share allotments, you will still have
10% of the issued share capital (subject to any future share allotments which may have the
effect of diluting all shareholders pro rata).

Furthermore, rather than allot the shares in tranches that will vest ownership in you over a
three year period, the entire allotment has been approved in a single tranche.

However, please note that the following terms and conditions attach to this share allotment:

1 Definition of “Value Shares”. If your relationship with the company or any of its
subsidiaries or affiliates (collectively, the “Group”) ends or you are no longer acting
in any capacity in relation to the Group’s affairs whether as a consultant,
employee, director or otherwise, the company will need to ensure that your shares
come back to the company’s control. Depending on when or in what circumstances
this may come to pass, different price considerations will apply. It is important to
secure your services for at least three years and to ensure that you are fully
incentivised during that time and beyond.

 
Case 4:18-cv-07503-HSG Document 47-2 Filed 11/15/19 Page 27 of 36

The starting point for the first 36 months will be:
- months worked/36 x no. of shares equals no. of “value shares”.

The impact of this formula is that if you leave without having completed 36 months’
service from August 1, 2017, you will only receive “Market Value” for that
proportion of your shares and just the subscription price for the remainder. Once
you have served more than 36 months, you will receive full market value subject
to the following factors that will also be taken into account;

2 Value Share “Market Value”. In circumstances where you are entitled to receive
full “Market Value” for any or all of your shares, this will be determined by a panel
of three independent experts; one appointed by the Board; one appointed by you;
and the third appointment by agreement of the other two experts. In case the
shares of the company were to trade in a Public Stock Exchange the average closing
price per share of the last 30 trading days, prior to the date of the transaction,
would be the reference price to determine the “Market Value”;

3 Death, Incapacity or Departure Own Volition. In the event of your death,
permanent incapacity or departure of your own volition, you (or your personal
representatives) shall also be obliged to retransfer, if and when requested by the
Board, to the company (or such person or persons as the Board may direct), all of
the “Value Shares” as you may at such time hold (as calculated in paragraph 1) for
a price equal to their then “Market Value” (as described in paragraph 2), while the
balance of the shares shall be retransferred at the subscription price;

4 Improper Behaviour Termination. In circumstances where your departure occurs at
any time in circumstances where the Group is lawfully entitled to terminate its
relationship with you by reason of any fraud, dishonesty, gross negligence, wilful
misconduct, bad faith or failure to disclose a conflict of interest or if you become
bankrupt, you shall be obliged, when requested by the Board, to retransfer to the
company (or such person or persons as the Board may direct), all of the shares as
you may at such time hold for a price equal to the subscription price;

5 Termination by the Board. In the event you leave the Group or are no longer acting
in any capacity in relation to the Group’s affairs whether as a consultant,
employee, director or otherwise, in circumstances where your departure being of
the Board’s volition (other for any of the reasons set out in paragraph 4 and 6) you
shall be obliged to retransfer, if and when requested by the Board, all or some of
the “Value Shares” as you may at such time hold (as calculated in paragraph 1) for
a price equal to their then “Market Value” (as described in paragraph 2) ), while
the balance of the shares shall be retransferred at the subscription price.

6 Change in Control. In the event that a majority of the shareholders wishes to accept
a bona fide third party offer for the sale of a controlling interest in the company
and other than in the context of an offering to list the company’s shares on Public
Stock Exchange, you shall, if required to do so by the Board or by the proposed
buyer, sell all of your shares to such buyer or such person or persons as the buyer
shall direct on the same terms and per share valuation for your “Value Shares” (as
calculated in paragraph 1) attached to the sale of the controlling interest, while
the balance of the shares shall be sold at the subscription price. The Board may

 
Case 4:18-cv-07503-HSG Document 47-2 Filed 11/15/19 Page 28 of 36

approve, at its own discretion, that all of your shares shall be considered “Value
Shares” without regard to the time you owned them and/or approve a premium of
up to 100% for the price of your ‘Value Shares” in case of a change in control
situation;

7 Attorney-in-fact. To give full effect to each of the foregoing conditions, you hereby
appoint the company secretary for the time being as your attorney-in-fact to
execute and deliver the required share transfer form(s);

8 Sale of Own Shares. Unless the Board otherwise agrees, you may only offer your
shares (whether all or any of them) for sale after the initial three year period
referred to above. In the event of your wishing to do so then, you must first offer
them pro rata to the company; if the company does not wish to purchase them or
has insufficient distributable reserves to do so in compliance with Irish law, then
you may offer them to the existing shareholders of the company; if none of the
shareholders wish to purchase them or is willing to pay the price you are seeking,
then you may sell them to any person who is not at that time a shareholder provided
you first obtain the prior written consent of the Board, which consent may be
withheld if the Board, acting reasonably, is of the view that it would not be in the
best interests of the company to have any proposed purchaser as a shareholder. In
the case the company is trading in a Public Stock Exchange you are only entitled to
sell your shares to the public following all the applicable laws and rules and
guidelines of the Stock Exchange and the company;

9 Voting Rights. Herewith you acknowledge and agree that your voting rights at
shareholder meetings will be equivalent to the number of “Value Shares” versus
total shares that you own. The Board at its own discretion may grant you full voting
right to all your shares during the first three years.

10 shareholders’ Agreement. Please note that it may be necessary to adopt a
shareholders’ agreement in the context of any new investment coming into the
company or other significant developments as the business grows, in which case
the foregoing headlines terms will be incorporated in more detailed fashion.

 
Case 4:18-cv-07503-HSG Document 47-2 Filed 11/15/19 Page 29 of 36

Consulting Terms

As regards your consulting terms, we wish to reconfirm and note the following:
- Your role will continue to be Chief Investment Officer;
- You will be based in the San Francisco/California area;
- You will continue to report to the company CEO;

- Your daily rate is US$1,000 per day worked (subject to submission of itemised
daily activity records with your monthly invoice);

- The company will promptly reimburse for your approved travelling expenses
upon submission of a proper monthly report and receipts;

- The four (4) million shares issued to you have a time dependent “Value Share”
component as described in this document in substitution of the monthly vesting
of shares first offered.

- You are entitled to earn an annual minimum potential bonus of US$100,000
based on completion of defined milestones;

For the sake of clarity, the following additional terms shall apply:

Subject to your entitlement to receive any earned but unpaid sums owing to you and the
preservation of any other accrued rights or obligations of the parties, the company may
terminate your consulting engagement on giving you not less than one months’ notice and
likewise you may terminate on giving the company one months’ notice; and

Finally, we note that you have been paid to date as an independent contracting consultant
on foot of invoices submitted to the company. Once instructed to do so by the company,
please address all invoices together with itemised daily activities and expense claims to our
US subsidiary AzGen North America, Inc. unless or until such time as you may be required to
become an employee of that or any other Group company.

The remuneration for the employment position would be US$250,000 per annum and you
would also be entitled to a company executive benefit plan (as stated in the August 1 letter),
which includes a life insurance policy (determined by the board), once it becomes available.

This letter supersedes in all respects the letter of 1 August 2017.

 
Case 4:18-cv-07503-HSG Document 47-2 Filed 11/15/19 Page 30 of 36

Please sign the attached copy of this letter and return it to the company to signify your
acceptance of the terms set out above.

Yours sjgcerely

 

 

Paul Gray

For and on behalf of
AzGen Scientific Holdings PLC

| agree to the terms of this letter pursuant to the terms outlined above.

Tosefliol ge

Tony Lustig ij / /
/

 
Case 4:18-cv-07503-HSG Document 47-2 Filed 11/15/19 Page 31 of 36

EXHIBIT E
Case 4:18-cv-07503-HSG Document 47-2 Filed 11/15/19 Page 32 of 36

From: Tony Lustig

Sent: Thursday, May 31, 2018 3:57 PM

To: Paul Gray <pgray@azgen.com>

Cc: Tony Lustig (tlustig@azgen.com) <tlustig@azgen.com>
Subject: Payment and Expenses (Reconciled)

Hi Paul,
Attached is my invoice for May and my outstanding expenses.

| completed an expense reconciliation. See attached. Please note my current expenses due is
$8,638.72.

| would kindly appreciate you paying my invoice for April and May.

Thank you very much,
Tony

foloagaiia, Pad APY UPC CPT Pp >
hie (bi AY SOG Eee

6 Upper Mount St, Dublin 2
www.azgen.com

 

Tony Lustig | Chief investment Officer

 
Case 4:18-cv-07503-HSG Document 47-2 Filed 11/15/19 Page 33 of 36

Lustig Expense Check
Dated: May 31, 2018

 

 

- Settle Date: . a

7/19/2017
8/25/2017
10/10/2017
12/12/2017
2/15/2018
3/8/2018

: Type oh

FundTransfers
FundTransfers
FundTransfers
FundTransfers
FundTransfers
FundTransfers

Merrill Lynch Wires Received for Lustig Expenses

Description’ ~

Transfer In
Transfer In
Transfer In
Transfer In
Transfer In
Transfer In

Total

$11,220.18
$10,000.00
$16,360.41
$5,106.42

$27,624.50
$10,379.87

S$. 4

 

  

$11,220.18
$10,000.00 Advance for expenses
$16,360.41
$5,106.42

$20,833.00 $6,791.50 Wage and expenses combined
$10,379.87 Incl $1,200 stock

    

$58,658.38
TT

 
Case 4:18-cv-07503-HSG Document 47-2 Filed 11/15/19 Page 34 of 36

 

 

 
  

- Expense Submit Date = Am
7/17/2017 $9,114.36
AFF $804.34 ~ Mistakenly duplicated in 8/16/17 submittal.
8/16/2017 $5,841.50
10/6/2017 $16,360.41
11/20/2017 $5,106.42
1/2/2018 $5,388.44
2/5/2018 $6,791.50
3/4/2018 $3,588.37
3/31/2018 $8,309.66
4/30/2018 $5,600.06
5/31/2018 $1,196.38

Total $67,297.10

 

 

Expense Reimbursement Due —- $8,638.72 Current as of May 31, 2018
Case 4:18-cv-07503-HSG Document 47-2 Filed 11/15/19 Page 35 of 36

EXHIBIT F
Case 4:18-cv-07503-HSG Document 47-2 Filed 11/15/19 Page 36 of 36

9/28/17 3:45 AM

Tony's (Phone (+ 140830097 #2)

 

8/28/17 3:43 AM (Viewed 9/28/17 3:57 AM)

Pau! Gray [AzGen Scientific Holdings PLC} (7038017152)

We have if we draw down. We have only drawn down 30

G/ORNT TAP ARS

Tony's iPhone (+1408309947

 

2)

 

S/28/47 3:58 AM

Paul Gray [AzGen Sciemific Haldings PLC] (7638017152)

AS soon as we request.
